IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-15-00244-CR

                         EX PARTE AMBER HOPE HALFORD


                                From the 87th District Court
                                  Freestone County, Texas
                                 Trial Court No. 15-065-CR


                               MEMORANDUM OPINION


         Amber Halford appeals an order from a pretrial habeas corpus proceeding that

reduced her bail from $1,000,000 to $250,000. Halford has been indicted for the offense

of capital murder.1 Halford complains that the trial court abused its discretion by

setting the bail amount in an arbitrary manner and failing to set the bail in a lower

amount. Because we find no abuse of discretion, we affirm the judgment of the trial

court.

         We review a trial court's decision that sets a bail amount for an abuse of

discretion. See Ex parte Rubac, 611 S.W.2d 848, 850 (Tex. Crim. App. [Panel Op.] 1981);


1Halford also has a pending burglary of a habitation charge which occurred the day before the murder
against the same victim with bail set at $40,000, but that bail amount is not at issue in this proceeding.
Ex parte Gonzalez, 383 S.W.3d 160, 161 (Tex. App.—San Antonio 2012, pet. ref'd). We

examine the record to determine whether the trial court considered the relevant

statutory and common law factors and set a bail amount that was not excessive. See

Gonzalez, 383 S.W.3d at 161-62; Montalvo v. State, 315 S.W.3d 588, 592 (Tex. App.—

Houston [1st Dist.] 2010, no pet.). The appellant has the burden to show that the

amount of bail is excessive. Rubac, 611 S.W.2d at 849; Gonzalez, 383 S.W.3d at 161. If our

review shows the trial court exercised its discretion within the constraints of the

Constitution, the Texas Constitution, the statutory requirements, and the common law

factors, we will not overturn its decision. See Gonzalez, 383 S.W.3d at 161-62; Ex parte

Hunt, 138 S.W.3d 503, 505 (Tex. App.—Fort Worth 2004, pet. ref'd) (citing Montgomery v.

State, 810 S.W.2d 372, 379-80 (Tex. Crim. App. 1990)).

       The amount of bail in any case must adhere to these rules:

       1. The bail shall be sufficiently high to give reasonable assurance that the
       undertaking will be complied with.

       2. The power to require bail is not to be so used as to make it an
       instrument of oppression.

       3. The nature of the offense and the circumstances under which it was
       committed are to be considered.

       4. The ability to make bail is to be regarded, and proof may be taken upon
       this point.

       5. The future safety of a victim of the alleged offense and the community
       shall be considered.

TEX. CODE CRIM. PROC. art. 17.15 (West 2005).

Ex parte Halford                                                                      Page 2
       Courts may also consider the following set of factors when assessing whether the

amount of bail is reasonable: (1) the defendant's work record; (2) the defendant's family

and community ties; (3) the defendant's length of residency; (4) the defendant's prior

criminal record; (5) the defendant's conformity with previous bond conditions; (6) the

existence of other outstanding bonds, if any; and (7) the aggravating circumstances

alleged to have been involved in the charged offense. See Ex parte Rubac, 611 S.W.2d
848, 849-50 (Tex. Crim. App. [Panel Op.] 1981).

       The evidence presented at the hearing showed that Halford is twenty years old

and was working as a waitress prior to her arrest. Halford had resided in Freestone or

Limestone County her entire life. Halford had no assets of any kind. Halford had no

prior criminal history other than the pending burglary charge. Halford’s mother had

passed away while Halford was in jail. If released, Halford intended to live with either

her sister or the man she considers to be her father. Halford’s sister was presently

living in Whitehouse but was in the process of moving to an unknown location in

Groesbeck. Halford’s father lived in Groesbeck. Halford stated that she would wear an

ankle monitor and abide by a curfew as a condition of her bail.

       Halford’s father testified that he thought he would be able to raise $10,000 to

$15,000 by getting a loan or selling property to post bail for Halford, but could not raise

the $100,000 to $250,000 the bond companies required to pay for the $1,000,000 bail set

for the capital murder.


Ex parte Halford                                                                     Page 3
       No evidence was presented by the State regarding the circumstances of the

capital murder. However, it was alleged that Halford participated in a burglary of the

murder victim’s residence the night before the murder, during which four firearms

were stolen.       One of the stolen firearms was used in the murder which was also

committed at the victim’s residence. At the time of the habeas corpus hearing two of

the firearms had not been recovered.

       At the conclusion of the hearing the trial court announced that Halford’s bail

would be reduced to $500,000, which the trial court believed was the same amount to

which a co-defendant’s bail had been reduced. The State advised the trial court that the

co-defendant’s bail had actually been reduced to $250,000, and the trial court stated that

Halford’s bail would be reduced to the same amount.

       Although Halford has no criminal history and has lived in the community for her

entire life, the testimony showed that she has no assets or future employment prospects

in the area. Halford testified to having one job as a waitress but no other job history.

Halford was not sure where she would reside if released. Halford has a second charge

pending involving the same victim. Two of the four firearms stolen in the burglary

were still missing, although Halford denied knowing where they were.

       Halford argues that because no evidence was presented as to the exact

circumstances of the capital murder and because the only evidence regarding the




Ex parte Halford                                                                    Page 4
appropriate amount of bail was that her father could pay only $10,000 to $15,000, the

trial court abused its discretion by setting her bail in the amount of $250,000.

           It is not necessary for the exact circumstances of the offense to be presented for

this Court to consider the nature of the offense of capital murder and its mandatory

sentence if Halford is convicted. In assessing the reasonableness of the amount of bail,

the nature of the offense is a primary consideration. See Ex parte Durst, 148 S.W.3d 496,

500 (Tex. App.—Houston [14th Dist.] 2004, pet. refused) (majority op. on reh'g) (citing

Ex parte Rubac, 611 S.W.2d at 849 ("The primary factors are the length of the sentence

and the nature of the offense")); Aviles v. State, 26 S.W.3d 696, 698-99 (Tex. App.—

Houston [14th Dist.] 2000, pet. refused) ("Two factors should be given great weight

when determining the amount of bail: the nature of the offense and the length of the

sentence"); Ex parte Hulin, 31 S.W.3d 754, 759 (Tex. App.—Houston [1st Dist.] 2000, no

pet.) ("The primary factors to be considered in determining what constitutes reasonable

bail are the punishment that can be imposed and the nature of the offense). Capital

murder is punishable by life in prison without parole or death.2 TEX. PENAL CODE ANN.

§ 12.31(a) (West 2011).

           Additionally, the accused's ability to make a certain amount of bail is not

controlling; otherwise, "the role of the trial court in setting bond would be completely




2   The State is not seeking the death penalty.

Ex parte Halford                                                                       Page 5
eliminated and the accused would be in the position to determine what his bond should

be." Milner v. State, 263 S.W.3d 146, 150 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

       Viewing the evidence presented and by considering the factors as set forth in the

Code of Criminal Procedure and Ex Parte Rubac, we do not find that the trial court’s

decision to reduce Halford’s bail amount to $250,000 was outside of the zone of

reasonable disagreement. We overrule Halford’s sole issue.

Conclusion

       Having found no reversible error, we affirm the judgment of the trial court.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 24, 2015
Do not publish
[CRPM]




Ex parte Halford                                                                      Page 6